Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 1 of 13 Page ID #1184




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHANE A. KITTERMAN,                          )
                                              )
                  Plaintiff,                  )
                                              )
 vs.                                          )
                                              )         Case No. 3:18-cv-00114-GCS
 MICHAEL DUNNING, OFFICER                     )
 SAMMS, OFFICER EDWARDS,                      )
 JERID PICKFORD, JEFFREY                      )
 DENNISON, JOHN BALDWIN and                   )
 WARDEN WALKER,                               )
                                              )
                  Defendants.                 )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       At the time of his complaint, Plaintiff Shane Kitterman was incarcerated in the

custody of the Illinois Department of Corrections (“IDOC”) at Shawnee Correctional

Center (“Shawnee”). (Doc. 2). Plaintiff brings his complaint against Defendants pursuant

to 42 U.S.C. § 1983. In his amended complaint, Plaintiff outlines seven counts against

Defendants for violation of his constitutional rights. (Doc. 131). In Counts 1 and 2,

Plaintiff alleges that Dunning, Samms, and Edwards were deliberately indifferent to a

substantial risk of harm to Plaintiff in violation of the Eighth Amendment. Id. In Count 4,

Plaintiff claims that Defendants Dennison and Baldwin violated the Eighth Amendment

by failing to protect him. Id. Plaintiff also alleges two state law claims for assault against

Defendant Dunning in Counts 6 and 7, a First Amendment retaliation claim against

Defendants Dunning, Edwards, and Samms in Count 3, and a civil conspiracy claim




                                         Page 1 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 2 of 13 Page ID #1185




against Defendants Dunning, Edwards, Samms, Pickford, Banks, and Walker in Count 5.

Id.

      On September 14, 2020, Defendants moved for summary judgment on all counts

arguing that Plaintiff failed to exhaust his administrative remedies. (Doc. 145). During a

hearing on the motion, the Court ordered Defendants to supplement the evidentiary

record and file a status report within thirty days of the hearing. (Doc. 169). Defendants

complied on March 4, 2021. (Doc. 173). For the reasons outlined below, Defendants’

motion for summary judgment is DENIED.

                                    FACTUAL BACKGROUND

      On June 21, 2017, mental health professional Lauren Oestmann submitted an

incident report noting that during a mental health evaluation Plaintiff had reported that

Defendant Dunning grabbed his genitals during a strip search on April 26, 2017. (Doc.

173, Exh. E, p. 2). In her report, Ms. Oestmann noted that Plaintiff had not reported the

incident earlier because he feared retaliation from the officer who groped him. (Doc. 173,

Exh. F, p. 19). Ms. Oestmann also reported that she informed Plaintiff that she would

“pass the information given to the [Prison Rape Elimination Act (“PREA”)] compliance

manager.” Id.

      In order to pass along the information Plaintiff provided her, Ms. Oestmann

contacted Swiv Hammersley, who, in turn, informed PREA Compliance Manager Walker

and Internal Affairs Officer Brian Banks about the situation. (Doc. 173, Exh. E, p. 2). As

part of the Internal Affairs investigation, Defendant Pickford then interviewed Ms.

Oestmann, Plaintiff, and Defendant Dunning. Id. On July 14, 2017, Defendant Pickford


                                       Page 2 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 3 of 13 Page ID #1186




found that Plaintiff’s allegations were unfounded, which was noted in a memorandum

forwarded to Defendant Dennison. Id.

         On January 3, 2018, Plaintiff filed an emergency grievance alleging that Officer

Anderson groped his genitals while the officer escorted Plaintiff to the Jefferson County

Courthouse for a hearing. (Doc. 146, Exh. C, p. 19). The warden expedited this grievance

as an emergency; however, the grievance officer denied the grievance after interviewing

Plaintiff, as Plaintiff stated that he believed the incident was a misunderstanding. Id. at

p. 18. Plaintiff did not appeal this decision to the ARB. (Doc. 146, p. 3).1 Plaintiff initiated

litigation in the present case shortly thereafter, on January 19, 2018. (Doc. 1, 2).

        During the hearing on this matter, Plaintiff explained that he did not grieve the

sexual assault underlying this case because the standard PREA procedure at Shawnee

requires inmates to first report to a Health Care Unit (“HCU”) administrator; that

administrator would then report to Internal Affairs. See also (Doc. 159, p. 4). Plaintiff

stated that this procedure prevented the officers who allegedly committed the assaults

from having advanced notice of the investigation against them. Furthermore, Plaintiff

claimed that he was told there was no need to file a grievance because the Internal Affairs

investigation fulfilled the Prison Litigation Reform Act (“PLRA”)’s statutory requirement

that prisons be permitted to investigate and attempt to resolve inmate complaints

internally prior to litigation. Plaintiff testified that Defendant Pickford told him not to



1        Plaintiff also filed two grievances after initiating the present litigation. (Doc. 146, p. 3-4). However,
Plaintiff does not argue that either of these grievances are exhausted for the purposes of this litigation. See
generally (Doc. 159). Accordingly, the Court limits its analysis to the January 3, 2018 grievance against
Officer Anderson and Plaintiff’s claims regarding the Internal Affairs investigation.


                                                  Page 3 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 4 of 13 Page ID #1187




write a grievance during his interview, and that instead, he was to only write that he

“needed to speak to Internal Affairs.” (Doc. 159, p. 5). He also testified that Ms. Oestmann

told him not to write a grievance when he first reported to her. Plaintiff further noted that

when he discussed the ongoing investigation on the Informant Line, Internal Affairs

investigators repeated that Plaintiff need not file grievances about either the sexual

assault or the retaliation resulting from the investigation, as doing so would reveal

information to the officers against whom Plaintiff complained. Plaintiff explained that he

filed a grievance regarding the alleged sexual assault by Officer Anderson because he

first discussed the incident with the HCU, and administrators told him that he did not

need to go to Internal Affairs in that instance.

       The Court ordered Defendants to supplement the record by providing a copy of

the Internal Affairs report, Plaintiff’s medical records, and the Informant Line Call Record

from April 1, 2017 through January 31, 2018. (Doc. 169). Defendants provided the internal

affairs report and Plaintiff’s medical records. (Doc. 173, Exh. E, Exh. F). Defendants also

provided a declaration from Defendant Pickford, who stated that he did not instruct

Plaintiff not to file grievances, and that there is no rule prohibiting inmates from filing

grievances relating to sexual assaults. (Doc. 173, Exh. G). Defendants also provided

Plaintiff with their Third Supplemental Initial Disclosures, including Plaintiff’s medical

records and a copy of the Informant Line Call Record for the relevant dates. (Doc. 173).

                                        LEGAL STANDARDS

       Summary judgment is proper when a moving party demonstrates that the record

cannot establish the presence of a genuine dispute of material fact. See FED. R. CIV. PROC.


                                         Page 4 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 5 of 13 Page ID #1188




56(a). In order to survive a motion for summary judgment, the non-moving party must

provide admissible evidence for which a reasonable jury could find in favor of the non-

moving party. See Maclin v. SBC Ameritech, 520 F.3d 781, 786 (7th Cir. 2008). Traditionally,

the Court’s role in determining a motion for summary judgment is not to evaluate the

weight of the evidence, judge witness credibility, or determine the truth of the matter,

but is instead to determine whether there is a genuine issue of material fact. See Nat’l

Athletic Sportwear Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008). However, in

Pavey v. Conley, the Seventh Circuit held that a judge, rather than a jury, should determine

whether factual issues relating to the defense of the failure to exhaust administrative

remedies exist. 544 F.3d 739, 741 (7th Cir. 2008). If the Court determines that a prisoner

did not exhaust his administrative remedies, the Court will outline one of three potential

outcomes: (a) if the plaintiff still has time to do so, the plaintiff must go back and exhaust

his administrative remedies; (b) if the plaintiff’s failure to exhaust was innocent, as where

prison officials prevent a prisoner from exhausting his remedies, the plaintiff must be

given another chance to exhaust; or (c) if the failure to exhaust was the prisoner’s fault,

the case is over. Id. at 742.

       The PLRA governs lawsuits filed by inmates and states that “no action shall be

brought with respect to prison conditions under § 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”42 U.S.C. § 1997e(a). In order to

satisfy the PLRA’s exhaustion requirement, prisoners must strictly adhere to the

grievance process. See Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). Prisoners must


                                         Page 5 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 6 of 13 Page ID #1189




exhaust their remedies before filing suit. See Ford v. Johnson, 362 F.3d 395, 398 (7th Cir.

2004). A plaintiff cannot file a suit and then exhaust administrative remedies while that

suit is pending. Id. Consequently, if a prisoner fails to use a prison’s grievance process

properly, “the prison administrative authority can refuse to hear the case, and the

prisoner’s claim can be indefinitely unexhausted.” Dole, 438 F.3d at 809.

       Prisoners must follow a prison’s administrative rules when exhausting their

remedies. See Pozo v. McCaughtry, 286 F.3d 1022, 1023 (7th Cir. 2002). As an inmate

confined within the IDOC, Plaintiff is required to follow the regulations contained in the

IDOC’s Grievance Procedures for Offenders (“grievance procedures”) in order to

properly exhaust his claims. See 20 ILL. ADMIN. CODE § 504.800, et seq. The grievance

procedures require prisoners to submit a grievance to a counselor within sixty days of

discovering the underlying incident. See 20 ILL. ADMIN. CODE § 504.800. These grievances

must state the “factual details regarding each aspect of the offender’s complaint including

what happened, when, the name of any individual involved, and where the incident

occurred.” 20 ILL. ADMIN. CODE § 504.810(a). If a prisoner is not satisfied with the

counselor’s response to the grievance, then that prisoner can submit a formal grievance

to the prison’s grievance officer. Id. at (a)-(b). The officer must then review the grievance

and provide a written response to the inmate. See 20 ILL. ADMIN. CODE § 504.830(a).

Within two months of receipt of the grievance, when reasonably feasible under the

circumstances, the grievance officer must report findings and recommendations in

writing to the Chief Administrative Officer (“CAO”). See 20 ILL. ADMIN. CODE

§ 504.830(e). If the prisoner is still not satisfied with the CAO’s decision, the prisoner can


                                         Page 6 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 7 of 13 Page ID #1190




formally appeal to the Director through the ARB within thirty days of the CAO’s decision.

See 20 ILL. ADMIN. CODE § 504.850(a). The inmate must attach copies of the grievance

officer’s report and the CAO’s decision to the appeal. Id. The ARB then submits its

recommendation to the Director, who is then responsible for issuing the IDOC’s final

decision. See 20 ILL. ADMIN. CODE § 504.850(f).

       The grievance process also allows for an inmate to file an emergency grievance

directly to the CAO. See 20 ILL. ADMIN. CODE § 504.840(a). The CAO may determine if

there is a substantial risk of imminent personal injury or other serious harm to the

offender. Id. If the CAO determines that the grievance is a non-emergency, the prisoner

is notified in writing that the prisoner may resubmit the grievance as a non-emergency

and move forward with the standard grievance process. See 20 ILL. ADMIN. CODE

§ 504.840(c).

       The statutory purpose of the PLRA is to “afford corrections officials time and

opportunity to address complaints internally before allowing the initiation of a federal

case.” Woodford v. Ngo, 548 U.S. 81, 93 (2006); see also Begolli v. Home Depot U.S.A., Inc., 701

F.3d 1158, 1161 (7th Cir. 2012). This allows the prison administration an opportunity to

fix the problem or to reduce damages and to shed light on factual disputes that may arise

in litigation. See Pozo, 286 F.3d at 1023-24. To allow otherwise would frustrate the purpose

of the grievance process. See Porter v. Nussle, 534 U.S. 516, 526 (2002). Accordingly, a

prisoner cannot satisfy the exhaustion requirement by filing an untimely or otherwise

procedurally defective grievance. See Woodford, 548 U.S. at 83. Unless a prisoner




                                          Page 7 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 8 of 13 Page ID #1191




completes the administrative review process by following the rules established for that

process, exhaustion has not occurred. See Pozo, 286 F.3d at 1023.

                                         ANALYSIS

       There are three circumstances in which an administrative remedy is not capable of

use to obtain relief, and is therefore unavailable: (i) when the remedy operates as “a

simple dead end,” in which officers are unable or unwilling to provide relief; (ii) when,

though mechanisms exist through which inmates can technically obtain relief, the

mechanisms are so opaque no ordinary inmate can navigate them; or (iii) when prison

administrators thwart an inmate’s attempt to take advantage of available remedies

through “machination, misrepresentation or intimidation.” Ross v. Blake, 136 S.Ct. 1850,

1859-60 (2016); see also Walker v. Sheahan, 526 F.3d 973, 979 (7th Cir. 2008); Pavey, 544 F.3d

at 742; Dole 438 F.3d at 808. When a plaintiff properly followed the procedure for

exhausting administrative remedies, but prison officials mishandled the grievance, the

remedy is rendered unavailable. See Dole, 438 F.3d at 811. For example, if the ARB rejected

an appeal on the basis of a grievance officer’s misidentification of the inmate’s prison

number, a plaintiff could argue that this mistake rendered his attempts to exhaust his

administrative remedies thwarted. See Ross v. Bock, No. 16-C-8672, 2017 WL 6758394, at

*3 (N.D. Ill. Nov. 29, 2017).

       The ”mere existence of an internal affairs investigation does not absolve an

inmate” of their obligation to exhaust their administrative remedies. Hallstrom v.

Hammonds, No. 16-cv-107-MJR-SCW, 2018 WL 1275931, at *4 n.2 (S.D. Ill. Jan. 3, 2018)

(internal citations omitted). Nevertheless, administrative remedies are unavailable and


                                         Page 8 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 9 of 13 Page ID #1192




therefore exhausted when prison officials inaccurately describe the steps needed to

pursue the remedy. For example, if an official erroneously informs an inmate that

cooperating in an Internal Affairs investigation is sufficient to initiate the grievance

process, that misrepresentation could effectively thwart an inmate’s attempt to take

advantage of available remedies. See Pavey v. Conley, 663 F.3d 899, 906 (7th Cir. 2011)

(hereinafter “Pavey II”).

       However, the attempts to exhaust are only thwarted if the officials lead the

plaintiff to an erroneous belief; if officials say nothing about the grievance process, they

have not thwarted the plaintiff’s attempt to exhaust. For instance, in Pavey II, the Seventh

Circuit noted that the plaintiff’s attempts to exhaust would be thwarted if officers

informed the plaintiff that beginning an investigation with Internal Affairs would initiate

the grievance process. Id. However, in that case, the plaintiff’s testimony contradicted his

claims; specifically, the plaintiff stated that the officers he spoke to did not mention the

grievance process during their conversations. Id. He also testified that he had filed at least

ten grievances in the past and thus was familiar with the grievance process. Id.

Accordingly, the Court held that the plaintiff was not thwarted from exhausting his

administrative remedies. Id.

       Plaintiff asserts that both Ms. Oestmann, in her capacity as a mental health

professional with the HCU, and Internal Affairs officers, including Defendant Pickford,

thwarted his attempts to exhaust his remedies when they told him that he should not file

grievances regarding sexual assaults. As for Defendant Pickford, he states in his

declaration that he did not instruct Plaintiff not to file grievances and that there is no rule


                                          Page 9 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 10 of 13 Page ID #1193




 against filing grievances about sexual assaults. (Doc. 173, Exh. G). While the Court credits

 Defendant Pickford’s declaration and finds that he did not tell Plaintiff not to file a

 grievance, the Court cannot say that no Internal Affairs officer told Plaintiff not to file a

 grievance. For example, both Plaintiff and Defendants agree that the Informant Line Call

 Report recorded information pertinent to Plaintiff’s complaint, and Defendants sent

 Plaintiff a copy of the Report dated April 1, 2017 through January 31, 2018. (Doc. 173).

 However, Defendants did not provide the Informant Line Call Report in their

 supplement to the evidentiary record, which could have shed more light on the matter.

 Moreover, the fact that Plaintiff continued to rely on the Informant Line regarding this

 matter for several months reinforces Plaintiff’s assertions that there was no need to file a

 formal grievance because Internal Affairs was handling it.

        Even though Defendant Pickford did not instruct Plaintiff not to file a grievance,

 there is no similar evidence for Ms. Oestmann. On a motion for summary judgment on

 the issue of exhaustion of administrative remedies, Defendants bear the burden of

 proving non-exhaustion. See Jones v. Bock, 549 U.S. 199, 216 (2007); Maddox v. Love, 655

 F.3d 709, 720 (7th Cir. 2011). In order to satisfy that burden, Defendants must do more

 than point to a lack of evidence in the record. Instead, Defendants must affirmatively

 establish that the evidence conclusively shows that no reasonable fact-finder could find

 that Plaintiff was prevented from exhausting his administrative remedies. See Branham v.

 Snow, 392 F.3d 896, 906–907 (7th Cir. 2004). Unlike Defendant Pickford, there is no

 declaration from Ms. Oestmann indicating that she did not tell Plaintiff not to file

 grievances. Instead, in her report, Ms. Oestmann notes that she did tell Plaintiff she would


                                         Page 10 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 11 of 13 Page ID #1194




 inform Internal Affairs about his claim. (Doc. 173, p. 19). Construed in the light most

 favorable to the Plaintiff as the non-moving party, the Court finds that this evidence may

 support Plaintiff’s allegations that Ms. Oestmann told him not to file grievances during

 an Internal Affairs investigation. See Maclin, 520 F.3d at 786. At the very least, it

 corroborates Plaintiff’s assertions about the need to report sexual assaults first to the

 HCU, who would, in turn, report the matter to Internal Affairs. Given the corroboration

 of Plaintiff’s assertions and the lack of an unequivocal statement from Ms. Oestmann

 indicating that she did not advise Plaintiff to forego filing a formal grievance, the Court

 finds that the Defendants have failed to meet their burden of proof on this point.

        During the hearing, Defendants also questioned why Plaintiff used the grievance

 procedure when complaining about Officer Anderson’s alleged assault, but did not do so

 for the alleged assault involving Defendant Dunning. According to Defendants,

 Plaintiff’s past use of the grievance procedure contradicted his testimony that officers

 told him he should not use the grievance procedure when complaining of sexual assaults.

 Defendants’ argument is similar to the Seventh Circuit’s reasoning in Pavey II, as the

 Court noted that the plaintiff had testified as to his familiarity with the grievance process,

 and thus should have known that an Internal Affairs investigation did not initiate the

 grievance process. 663 F.3d at 906. However, in that case, the plaintiff filed grievances

 prior to, rather than after, the grievance at issue. Because the defendants did not discuss

 grievances when conducting their investigation, the plaintiff had no reason to believe that

 his prior grievances were not indicative of how he should file grievances in that case. In

 contrast, here, Plaintiff filed the grievance regarding Officer Anderson after the Internal


                                          Page 11 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 12 of 13 Page ID #1195




 Affairs investigation into the alleged assault at issue; this grievance therefore does not

 demonstrate Plaintiff’s knowledge of the grievance procedure at the time of the relevant

 investigation.

        Furthermore, Plaintiff’s complaint about Officer Anderson’s conduct is consistent

 with Plaintiff’s overall assertions that he was required to report such matters initially to

 the HCU Administrator. Plaintiff testified that he filed a grievance against Officer

 Anderson, but only did so after he first reported the matter to the HCU Administrator.

 Plaintiff then filed a grievance against Officer Anderson after the HCU Administrator

 told Plaintiff that the matter did not need to be reported to Internal Affairs. This is

 consistent with Plaintiff’s allegations about the purported grievance procedure regarding

 sexual assaults at Shawnee where the HCU administrator makes the determination of

 whether the matter should be referred to Internal Affairs. In the case of Defendant

 Dunning, the HCU Administrator thought it was appropriate to go to Internal Affairs,

 which explains why Plaintiff did not pursue the regular grievance process with respect

 to those allegations. However, with respect to Officer Anderson, Plaintiff pursued the

 regular grievance process because the HCU Administrator told him the matter did not

 need to be reported to Internal Affairs. Thus, Plaintiff’s handling of his complaints against

 Officer Anderson is consistent with Plaintiff’s explanation for how the grievance process

 with respect to sexual assaults at Shawnee apparently worked. And, without any

 evidence to the contrary from the HCU administrator or any other HCU personnel, the

 Court chooses to credit Plaintiff’s testimony, which the Court finds to be internally

 consistent. Accordingly, the Court concludes that Plaintiff was thwarted from exhausting


                                         Page 12 of 13
Case 3:18-cv-00114-NJR Document 174 Filed 05/06/21 Page 13 of 13 Page ID #1196




 his administrative remedies due to representations made to Plaintiff by the HCU

 regarding how to handle complaints of sexual assaults. Plaintiff’s remedies are therefore

 exhausted.

                                      CONCLUSION

       For the above stated reasons, Defendants’ motion for summary judgment for

 failure to exhaust administrative remedies (Doc. 145) is DENIED.


       IT IS SO ORDERED.                                         Digitally signed
                                                                 by Judge Sison 2
       Dated: May 6, 2021.                                       Date: 2021.05.06
                                                                 15:06:40 -05'00'
                                                  ______________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                        Page 13 of 13
